DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Taousakis on May 27, 2021.
The application has been amended as follows:
In the claims:
(Currently Amended) A device for cleaning a surface of an object, comprising:
a substrate configured to be provided on the surface of the object;
electrodes provided on the substrate;
a dielectric layer provided on the substrate to cover the electrodes; and
a control device programmed to:
	supply an alternating-current (AC) power to the electrodes via a power source,
detect a resonant frequency of a liquid droplet on the surface of the object while providing a preliminary AC power to the electrodes, before supplying a first AC power to the electrodes,

supply a second AC power having a second voltage greater than the first voltage to the electrodes during a second time period after providing the first AC power during the first time period, to cause a second electric field at the second voltage to be greater than a first electric field at the first voltage such that a portion of the surface of the object covered by the second electric field is increased,
wherein the control device is further programmed to perform the supply of the second AC power immediately after the supply of the first AC power is finished,
wherein the second AC power has a second frequency which is equal to the resonant frequency at the first voltage, and
wherein the control device is further programmed to:
reduce the second voltage to a third voltage which is greater than the first voltage and less than the second voltage, to cause a third electric field at the third voltage to be greater than the first electric field at the first voltage,
increase the third voltage to the second voltage, and
 thereby cleaning the surface of the object.
(Canceled)
(Previously Presented) The device according to claim 1, wherein the control device is further programmed to, when detecting the resonant frequency of the liquid droplet:
sequentially sweep a predetermined range of frequencies while providing the preliminary AC power,
sense resonance of the liquid droplet, and
set a frequency at which the resonance occurs as the first frequency.
(Previously Presented) The device according to claim 3, wherein the control device is further programmed to, when sequentially sweeping the predetermined range of frequencies, gradually increase a frequency of the preliminary AC power starting from a predetermined frequency until the resonance of the liquid droplet occurs.
(Previously Presented) The device according to claim 4, wherein the control device is further programmed to sweep frequencies between 10 Hz and 150 Hz.
(Previously Presented) The device according to claim 3, further comprising an image sensor,

acquire an image of the liquid droplet using the image sensor, and
analyze the acquired image to detect abrupt intensification of vibration of the liquid droplet.
(Previously Presented) The device according to claim 1, wherein the control device is further programmed to set a highest frequency of resonant frequencies as the first frequency of the first AC power.
(Original) The device according to claim 1, wherein the first voltage is in a range between 50 V and 150 V.
(Canceled)
(Previously Presented) The device according to claim 1, wherein the second voltage is in a range between 150 V and 200 V.
(Previously Presented) The device according to claim 1, wherein the control device is further programmed to increase the first voltage of the first AC power having the first frequency to the second voltage to supply the second AC power.
(Canceled)
(Previously Presented) The device according to claim 1, wherein the first time period and the second time period are set at a ratio of 8:2.
(Previously Presented) The device according to claim 1, wherein the control device is further programmed to detect the liquid droplet disposed on the surface of the object by sensing a change in impedance generated at the electrodes by the liquid droplet.
(Previously Presented) The device according to claim 1, wherein the control device is further programmed to change inclination of the object to facilitate movement of the liquid droplet.
(Original) The device according to claim 1, wherein the substrate, the electrodes, and the dielectric layer are formed of a transparent material.
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Previously Presented) The device according to claim 1, wherein the control device is further programmed to maintain the first frequency of the first AC power to be constant, while providing the first AC power having the first voltage during the first time period.
(Previously Presented) The device according to claim 1, wherein the control device is further programmed to continuously maintain the second frequency of the second AC power to be equal to the resonant frequency at the first voltage, while providing the second AC power having the second voltage during the second time period.
(Currently Amended) A method for cleaning a surface of an object, comprising:
providing a device, including:
	a substrate;
electrodes provided on the substrate;
a dielectric layer provided on the substrate to cover the electrodes; and
a control device
		arranging the substrate on the surface of the object;
supplying, by the control device, an alternating-current (AC) power to the electrodes via a power source;
detecting, by the control device, a resonant frequency of a liquid droplet on the surface of the object while providing a preliminary AC power to the electrodes, before supplying a first AC power to the electrodes;
supplying, by the control device, the first AC power having a first frequency and a first voltage to the electrodes during a first time period to vibrate the liquid droplet on the surface of the object by a periodic change of an electrostatic force generated at the electrodes, wherein the first frequency is set as the resonant frequency of the liquid droplet;
supplying, by the control device, a second AC power having a second voltage greater than the first voltage to the electrodes during a second time period after providing the first AC power during the first time period, to cause a second electric field at the second voltage to be greater than a first electric field at the first voltage such that a portion of the surface of the object covered by the second electric field is increased,
wherein the supplying of the second AC power is performed immediately after the supplying of the first AC power is finished, and
wherein the second AC power has a second frequency which is equal to the resonant frequency at the first voltage;

increasing, by the control device, the third voltage to the second voltage; and
alternately repeating, by the control device, increasing the third voltage to the second voltage and reducing the second voltage to the third voltage, to exert an additional excitation force on the liquid droplet by alternately applying the second and third electric fields with different ranges and intensities to the liquid droplet thereby cleaning the surface of the object.
REASONS FOR ALLOWANCE
Claims 1, 3-8, 10-11, 13-16, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of the device for cleaning a surface of an object of independent claim 1 and the method for cleaning a surface of an object of independent claim 23, with particular attention to the limitations:
“wherein the control device is further programmed to perform the supply of the second AC power immediately after the supply of the first AC power is finished, wherein the second AC power has a second frequency which is equal to the resonant frequency at the first voltage, and wherein the control device is further programmed to: reduce the second voltage to a third voltage which is greater than the first voltage and less than the second voltage, to cause a third electric field at the third voltage to be greater than the first electric field at the first voltage, increase the third voltage to the second voltage, and alternately repeat increasing the third voltage to the second voltage and reducing the second voltage to the third voltage, to exert an additional 
“wherein the supplying of the second AC power is performed immediately after the supplying of the first AC power is finished, and wherein the second AC power has a second frequency which is equal to the resonant frequency at the first voltage; reducing, by the control device, the second voltage to a third voltage which is greater than the first voltage and less than the second voltage, to cause a third electric field at the third voltage to be greater than the first electric field at the first voltage; increasing, by the control device, the third voltage to the second voltage; and alternately repeating, by the control device, increasing the third voltage to the second voltage and reducing the second voltage to the third voltage, to exert an additional excitation force on the liquid droplet by alternately applying the second and third electric fields with different ranges and intensities to the liquid droplet thereby cleaning the surface of the object” in combination with the other limitations of independent claim 23.
The closest prior art of record is considered to be Oh et al., Shape Oscillation of a Drop in ac Electrowetting, Langmuir, Vol. 24, Issue 15, pp. 8379-8386 (2008) (hereinafter “Oh”).
Oh teaches a setup comprising a Parylene-C layer deposited on an ITO-coated glass used for observing drop oscillation (pg. 8381, left column, second paragraph, 2. Experiment), and further comprising a function generator that applies an ac voltage to the ITO-coated glass (pg. 8381, left column, second paragraph, 2. Experiment). Upon further consideration in light of the arguments filed in the May 18, 2021 amendment, the claims as amended have been found to overcome the previous rejection because although Oh teaches observing a droplet while different frequencies are applied at voltages of 60 V and 100 V using AC electrowetting, Oh fails to teach 
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795